DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an RCE amendment of 06/16/2022.
Claims 1-25 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-14 and 16-19 and 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. (US Pub. No. 2012/0187886 A1 and Mack hereinafter) in view of Zver et al. (US Pub. No. 2005/0035664 A1 and Zver hereinafter).
As to Claim 1, Mack in his teachings as shown in Fig.1-Fig.10 discloses a motor controller (18) for controlling a motor (3), said motor controller comprising:
a drive circuit (2) configured to generate variable frequency power based on input power received from a power source (1); and
a drive contactor (5) coupled between an output of said drive circuit and the motor (See [0036]), said drive contactor configured to:
couple said drive circuit (2) to the motor when a drive enable signal (15) is received (…The control 18 develops a command via a signal on a line 15 to the output contactor 5 to open or close…See [0047]); and
	Although the motor controller in which decoupling a line contactor (4) from the controller based on a presence of the drive enable signal (15) to prevent a line power enable signal (10) from reaching the line contactor (Drive mode - the bypass contactor 4 is commanded to open and the output contactor 5 is commanded to close by the control 18 – See [0042]), wherein the line contactor (4) configured to couple the motor directly to the power source when the line power enable signal is received by the line contactor (…The control 18 develops a command via a signal on a line 10 to the bypass contactor 4 to open or close…See [0047]) is thought as shown above, it doesn’t explicitly disclose: 
	an external controller and an auxiliary contactor through which the line power enable signal is routed, said auxiliary contactor coupled between the external controller and a line contactor
	Nonethless, Zver in his teachings as shown in Fig.1-Fig.7 discloses an external controllers/actuators #304a-304e in which actuator 304a is operably coupled to the bypass control circuit 212 to provide a signal representative of a user request to open or close the input relay contact (auxiliary contact) 206 and actuator 304b is operably coupled to the bypass control circuit 212 to provide a signal representative of a user request to close the relay contact (auxiliary contact) 206 and (line contactor) 210. In addition, actuator 304c is also operably coupled to the bypass control circuit 212 to provide a signal representative of a user request to go into bypass operation i.e. cause the output relay contact 210 to open and bypass relay contact 202 to close (See [0048] - [0051]).  It is further thought that the processor 218 awaits user input requesting a transition from bypass mode operation back to VFD mode operation, then the processor 218 awaits a signal indicative of actuation of the membrane actuator 304b, labeled "enable". If such a user request is received, then the processor 218 transitions back from bypass mode operation to VFD mode operation. If not, however, then the processor 218 continues with bypass mode operation and awaits a user request (See also [0076]).
	Therefore, it would have been an obvious modification before the effective date of the instant application to include an external controller that comprises an auxiliary contact between the external and line contactor as thought by Zver within the teachings of Mack in order to provide a signal representative of a user request and transition to various mode of operation.
As to Claim 14 and 18, Mack in his teachings as shown in Fig.1-Fig.10 discloses an induction motor (3) / a method of operating an induction motor (See [0039]) comprising: 
a plurality of windings (three phase induction motor- U, V, W – see [0036]); and
a motor controller (18) to said plurality of windings, said motor controller comprising:
a drive circuit (2) configured to generate variable frequency power based on input power received from a power source (1); and
a drive contactor (5) coupled between an output of said drive circuit and the motor (See [0036]), said drive contactor configured to:
couple said drive circuit (2) to the motor when a drive enable signal (15) is received (…The control 18 develops a command via a signal on a line 15 to the output contactor 5 to open or close…See [0047]); and
Although the motor controller in which decoupling a line contactor (4) from the controller based on a presence of the drive enable signal (15) to prevent a line power enable signal (10) from reaching the line contactor (Drive mode - the bypass contactor 4 is commanded to open and the output contactor 5 is commanded to close by the control 18 – See [0042]), wherein the line contactor (4) configured to couple the motor directly to the power source when the line power enable signal is received by the line contactor (…The control 18 develops a command via a signal on a line 10 to the bypass contactor 4 to open or close…See [0047]) is thought as shown above, it doesn’t explicitly disclose: 
an external controller and an auxiliary contactor through which the line power enable signal is routed, said auxiliary contactor coupled between the external controller and a line contactor
Nonethless, Zver in his teachings as shown in Fig.1-Fig.7 discloses an external controllers/actuators #304a-304e in which actuator 304a is operably coupled to the bypass control circuit 212 to provide a signal representative of a user request to open or close the input relay contact (auxiliary contact) 206 and actuator 304b is operably coupled to the bypass control circuit 212 to provide a signal representative of a user request to close the relay contact (auxiliary contact) 206 and (line contactor) 210. In addition, actuator 304c is also operably coupled to the bypass control circuit 212 to provide a signal representative of a user request to go into bypass operation i.e. cause the output relay contact 210 to open and bypass relay contact 202 to close (See [0048] - [0051]).  It is further thought that the processor 218 awaits user input requesting a transition from bypass mode operation back to VFD mode operation, then the processor 218 awaits a signal indicative of actuation of the membrane actuator 304b, labeled "enable". If such a user request is received, then the processor 218 transitions back from bypass mode operation to VFD mode operation. If not, however, then the processor 218 continues with bypass mode operation and awaits a user request (See also [0076]).
Therefore, it would have been an obvious modification before the effective date of the instant application to include an external controller that comprises an auxiliary contact between the external and line contactor as thought by Zver within the teachings of Mack in order to provide a signal representative of a user request and transition to various mode of operation.
As to Claim 21, Mack in his teachings as shown in Fig.1-Fig.10 discloses a motor system for controlling (18) a motor (3), said motor system comprising:
a drive circuit (2) configured to generate variable frequency power based on input power received from a power source (1); and
a line contactor (4) coupled between the power source and the motor [0036], said line contactor configured to:
couple the power source (1) to the motor (3) when a line power enable signal (10) is received (…The control 18 develops a command via a signal on a line 10 to the bypass contactor 4 to open or close…See [0047]); and
	Although the motor controller in which decoupling said drive circuit (2) while receiving the line power enable signal (10) to prevent the drive enable signal (15) from reaching said drive circuit (Bypass mode, the output contactor 5 is commanded to open and the bypass contactor 4 is commanded to close by the control 18- See [0040]), the drive enable signal operable to enable said drive circuit to provide the variable frequency power to the motor (…The control 18 develops a command via a signal on a line 15 to the output contactor 5 to open or close…See [0047]) is thought as shown above, it doesn’t explicitly disclose: 
	an external controller and an auxiliary contactor through which the line power enable signal is routed, said auxiliary contactor coupled between the external controller and a line contactor
	Nonethless, Zver in his teachings as shown in Fig.1-Fig.7 discloses an external controllers/actuators #304a-304e in which actuator 304a is operably coupled to the bypass control circuit 212 to provide a signal representative of a user request to open or close the input relay contact (auxiliary contact) 206 and actuator 304b is operably coupled to the bypass control circuit 212 to provide a signal representative of a user request to close the relay contact (auxiliary contact) 206 and (line contactor) 210. In addition, actuator 304c is also operably coupled to the bypass control circuit 212 to provide a signal representative of a user request to go into bypass operation i.e. cause the output relay contact 210 to open and bypass relay contact 202 to close (See [0048] - [0051]).  It is further thought that the processor 218 awaits user input requesting a transition from bypass mode operation back to VFD mode operation, then the processor 218 awaits a signal indicative of actuation of the membrane actuator 304b, labeled "enable". If such a user request is received, then the processor 218 transitions back from bypass mode operation to VFD mode operation. If not, however, then the processor 218 continues with bypass mode operation and awaits a user request (See also [0076]).
	Therefore, it would have been an obvious modification before the effective date of the instant application to include an external controller that comprises an auxiliary contact between the external controller and line contactor as thought by Zver within the teachings of Mack in order to provide a signal representative of a user request and transition to various mode of operation.
As to Claim 7, Mack in view of Zver discloses the motor controller of Claim 1, further comprising a drive circuit controller configured to: detect when the line power enable signal is received by said motor controller; and disable said drive circuit such that said drive circuit has no direct contact with the output leads of said line contactor when it is determined that the line power enable signal is being received (See [0047]).
As to Claim 8, Mack in view of Zver discloses the motor controller of Claim 1 and Mack further discloses the motor controller comprising: a drive enable input terminal (T1, T2, T3) for receiving the drive enable signal; a line power (L1, L2, L3) enable input terminal for receiving the line power enable signal; and a line power enable output terminal for transmitting the line power enable signal from said motor controller (18) to the line (4) contactor (See [0047]), however, it doesn’t explicitly disclose: an external controller. Nonethless, Zver in his teachings as shown in Fig.1-Fig.7 discloses an external controller/actuators #304a-304e that couples/disables control signals remotely or manually (See [0048]- [0051]).
Therefore, it would have been an obvious modification before the effective date of the instant application to include an external controller/actuators as thought by Zver within the teachings of Mack in order to provide a signal representative of a user request and transition to various mode of operation.
As to Claim 9, Mack in view of Zver discloses the motor controller of Claim 1, wherein when the motor is coupled directly to the power source, the motor is driven at a rated speed of the motor using line frequency power (See [0056]).
As to Claim 10, Mack in view of Zver discloses the motor controller of Claim 1, wherein said drive circuit is coupled to the motor, the motor is driven at a less-than-rated speed of the motor using the variable frequency power (The VFD 2 begins its speed search mode to start controlling an already spinning motor and the VFD Output Frequency 11 is equal to the VFD Frequency Reference (not the rated speed)-See [0056]).
As to Claim 11, Mack in view of Zver discloses the motor controller of Claim 1, wherein the drive enable signal and the line power enable signal include one of an alternating current voltage signal and a direct current voltage signal (See [0039]).
As to Claim 12, Mack in view of Zver discloses the motor controller of Claim 1, however, Mack doesn’t explicitly disclose: 
wherein said drive contactor comprises one of a three-pole mechanical contactor, a three-pole solid state contactor, and a relay
Nonethless, Zver as shown in Fig.1-Fig.7 discloses comprises one of a three-pole mechanical contactor, a three-pole solid state contactor, and a relay (See [0023]).
Therefore, it would have been an obvious modification before the effective date of the instant application to use other suitable high power switch circuits and/or elements as thought by Zver within the teachings of Mack in order to provide a better control system.
As to Claim 13, Mack in view of Zver discloses the motor controller of Claim 1, wherein said motor controller, said drive contactor, and the motor are enclosed within an integrated motor package (a typical circuit implementation for the VFD and motor -See [0039]).
As to Claim 17, Mack in view of Zver discloses the induction motor of Claim 14, wherein said drive circuit has a power rating that is lower than a power rating of said induction motor (See [0043]).
As to Claim 19, Mack in view of Zver discloses the method of Claim 18, wherein coupling the drive contactor comprises: coupling a coil (the examiner interpreted the coil as the line between the contact #4 and #T1,T2,T3 of motor #3) to the auxiliary contactor; and causing, by the coil, the auxiliary contactor to open to decouple the line power enable signal from the line contactor when the coil is energized by receiving the drive enable signal (Fig. 1 shows a contact being established to the line contactor #4 via # 10 of controller #18 and controller 18 selecting what to activate depending on the control signal and see also [0036] and [0047] and see also Zver [0048]- [0051])).
As to Claim 22, Mack in view of Zver discloses the motor system of Claim 21 and Mack further discloses the motor system comprising: a drive contactor (5) coupled between an output of said drive circuit (2) and the motor (3), said drive contactor (5) configured to couple said drive circuit to the motor when the drive enable signal is received from controller (18) (…The control 18 develops a command via a signal on a line 15 to the output contactor 5 to open or close…See [0047]), However, it doesn’t explicitly disclose: an external controller. Nonethless, Zver in his teachings as shown in Fig.1-Fig.7 discloses an external controller/actuators #304a-304e that couples/disables control signals remotely or manually (See [0048]- [0051]). Therefore, it would have been an obvious modification before the effective date of the instant application to include an external controller/actuators as thought by Zver within the teachings of Mack in order to provide a signal representative of a user request and transition to various mode of operation.
As to Claim 24, Mack in view of Zver discloses the motor system of Claim 22, wherein said line contactor is configured to prevent the drive enable signal from closing said drive contactor and enabling said drive circuit to apply variable frequency power to the motor while the line frequency power is coupled to the motor to prevent damage to said drive circuit caused by simultaneous application of the line power and the variable frequency power to the motor (controller 18 selects the contactor/switch and activates depends on the control signal and see also [0036], [0047] and [0056])).
As to Claim 25, Mack in view of Zver discloses the motor system of Claim 22, wherein when transitioning operation of the motor from line power operation to drive circuit operation, the routing of the drive enable signal through said line contactor delays the drive enable signal from closing said drive contactor until said line contactor is opened and line frequency power is no longer present on windings of the motor (controller 18 selects the contactor/switch and activates depends on the control signal and see also [0036] and [0040] and 0047]).

Claims 2-6, 15, 16, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mack in view of Zver and in further view of Woodward et al. (US pub. No. 2004/0067050 A1 and Woodward hereinafter).
As to Claim 2 and 15, Mack in view of Zver discloses the motor controller of Claim 1 and the induction motor of Claim 14, and the combination further teaches about controller 18 that activates depending on the control signal (see also [0036] and [0047]), however it doesn’t explicitly disclose:
a coil that, when energized by receiving the drive enable signal, causes said auxiliary contactor to open to decouple the line power enable signal from the line contactor 
Nonethless, Woodward in his teachings as shown in Fig.1-16C discloses a relay 6 that includes an energization coil # 165 that is coupled on one end to a source of DC power and on its other end to a switching device 163. The switching device 163 is selected such that, in the presence of an adequate gate voltage, the device 163 will conduct (See [0112]). In addition, the gates of the switching device 163 is coupled to a source of voltage 166 and whenever the line voltage is sufficient to drive the motor properly, the transistor 163 will -assuming that device 164 (auxiliary contactor) is non-conductive (open)- conduct and energize the relay thus coupling the motor input 162 to the line (See also [0113])
	Therefore, it would have been obvious before the effective date of the instant application to include a coil when energized that enables the drive signal via a switch as thought by Woodward within the teachings of Mack and Zver in order to safely operate and connect the output of the inverter of the motor.
As to Claim 3 and 16, Mack in view of Zver and Woodward discloses the motor controller of Claim 2 and 15, wherein said auxiliary is configured to prevent the line power enable signal from closing the line contactor and applying line power to the motor while said drive circuit is coupled to the motor to prevent damage to said drive circuit caused by simultaneous application of the line power and the variable frequency power to the motor (Mack: controller 18 selects what to activate depends on the control signal and see also [0036] and [0047] and see also Zver [0048]- [0051]).
As to Claim 4, Mack in view of Zver and Woodward discloses the motor controller of Claim 2, wherein said drive contactor is further configured to maintain the auxiliary contactor open until said coil is not energized (Woodward: See ([0112]- [0113]).
As to Claim 5, Mack in view of Zver and Woodward discloses the motor controller of Claim 2, wherein when the drive enable signal is not applied to said drive contactor, said drive contactor is open and said auxiliary contactor is closed (Woodward: See ([0114]).
As to Claim 6, Mack in view of Zver and Woodward discloses the motor controller of Claim 2, further comprising a plurality of power poles coupled to an output of said drive circuit, said plurality of power poles configured to be closed when said coil is energized to provide the variable frequency power generated by said drive circuit to the motor (Woodward: See [0028]- [0029]).
As to Claim 20, Mack in view of Zver discloses the motor controller of Claim 1 and the induction motor of Claim 14, and the combination further teaches about controller 18 that activates depending on the control signal (see also [0036] and [0047]), however it doesn’t explicitly disclose:
receiving, by the coil, the drive enable signal that energizes the coil; closing, by the coil, a plurality of power poles coupled between an output of the drive circuit and the induction motor to provide the variable frequency power generated by the drive circuit to the induction motor 
Nonethless, Woodward in his teachings as shown in Fig.1-16C discloses an AC input, a variable frequency inverter #4, relay 6 is provided that includes an energization coil #165 that is coupled on one end to a source of DC power and on its other end to a switching device 163. The switching device 163 is selected such that, in the presence of an adequate gate voltage, the device 163 will conduct ([0112])
	Therefore, it would have been obvious before the effective date of the instant application to include a coil when energized that enables the drive signal via a switch as thought by Woodward within the teachings of Mack and Zver in order to safely operate and connect the output of the inverter of the motor.
As to Claim 23, Mack in view of Zver discloses the motor system of Claim 22, wherein said line contactor comprises: a normally-closed auxiliary contact through which the drive enable signal is routed for transmission to said drive contactor (Fig. 1 shows a contact being established to the line contactor #4 via # 10 of controller #18 and the controller 18 selects what to activate depends on the control signal and see also [0036] and [0047]), however, it doesn’t explicitly disclose:
a coil or a circuit, that, when energized by receiving the line power enable signal, causes said auxiliary contactor to open to decouple the drive enable signal from said drive contactor.
Nonethless, Woodward in his teachings as shown in Fig.1-16C discloses a relay 6 that includes an energization coil # 165 that is coupled on one end to a source of DC power and on its other end to a switching device 163. The switching device 163 is selected such that, in the presence of an adequate gate voltage, the device 163 will conduct (See [0112]). In addition, the gates of the switching device 163 is coupled to a source of voltage 166 and whenever the line voltage is sufficient to drive the motor properly, the transistor 163 will -assuming that device 164 (auxiliary contactor) is non-conductive (open)- conduct and energize the relay thus coupling the motor input 162 to the line (See also [0113])
	Therefore, it would have been obvious before the effective date of the instant application to include a coil or circuit when energized that enables the drive signal via a switch as thought by Woodward within the teachings of Mack and Zver in order to safely operate and connect the output of the inverter of the motor.
Response to Arguments/Remarks
As to applicant’s argument “…Claims 1-5, 14-16, 18, 19, 21, 23, and 24 are amended. No new matter has been added...No combination of Mack and Zver describes or suggests an auxiliary contactor coupled between an external controller and a line contactor and configured to decouple the external controller from the line contactor based on a presence of a drive enable signal to prevent a line power enable signal from reaching the line contactor… Mack does not describe an auxiliary contactor coupled between an external controller and a line contactor, such as the auxiliary contactor recited in Claim 1. Zver also does not describe an auxiliary contactor coupled between an external controller and a line contactor. Zver describes a user interface (214) including a top panel (302) on which are disposed a number of membrane switches (304 a-304 e). However, the user interface (214) described in Zver is not coupled to a line contactor via an auxiliary contactor, such as the auxiliary contactor recited in Claim 1. Accordingly, Claim 1 is patentable over Mack and Zver…To the extent independent Claims 14 and 21 include recitations substantially similar to the recitations of independent Claim 1, Claims 14 and 21 are patentable over Mack and Zver for at least the reasons described with respect to Claim 1… For the reasons described above with respect to Claim 1, no combination of Mack and Zver describes or suggests an auxiliary contactor coupled between an external controller and a line contactor and configured to decouple the external controller from the line contactor based on a presence of a drive enable signal to prevent a line power enable signal from reaching the line contactor. Accordingly, Claim 18 is patentable over Mack and Zver… Claims 7-13, 16-17, 19, and 24-25 depend from independent Claims 1, 14, 18, and 21. When the recitations of Claims 7-13, 16-17, 19, and 24-25 are considered in combination with the recitations of Claims 1, 14, 18, and 21, Applicant respectfully submits that Claims 7-13, 16- 17, 19, and 24-25 likewise are patentable over Mack and Zver…For at least the reasons set forth above, the § 103 rejection of Claims 1, 7-14, 16-19, 21, and 24-25 should be withdrawn… Woodward does not describe or suggest an auxiliary contactor coupled between an external controller and a line contactor and configured to decouple the external controller from the line contactor based on a presence of a drive enable signal to prevent a line power enable signal from reaching the line contactor. Woodward therefore does not cure the deficiencies of Mack and Zver in describing or rendering obvious the recitations of Claims 1, 14, 18, and 21…Claims 2-6, 15, 20, and 23 depend respectively from independent Claims 1, 14, 18, and 21, which are patentable over Mack and Zver for at least the reasons described above…”
	In response, the examiner respectfully disagrees with the applicant’s assertion. The examiner would also like to emphasize that the claims are examined enlight of the specification using the broadest reasonable interpretation (BRI). Hence, the claims are addressed based on what is claimed not necessarily argued. In contrary to applicant’s argument, Zver in his teachings as shown in Fig.1-Fig.7 discloses an external controllers/actuators #304a-304e in which actuator 304a is operably coupled to the bypass control circuit 212 to provide a signal representative of a user request to open or close the input relay contact (auxiliary contact) 206 and actuator 304b is operably coupled to the bypass control circuit 212 to provide a signal representative of a user request to close the relay contact (auxiliary contact) 206 and (line contactor) 210. In addition, actuator 304c is also operably coupled to the bypass control circuit 212 to provide a signal representative of a user request to go into bypass operation i.e. cause the output relay contact 210 to open and bypass relay contact 202 to close (See [0048] - [0051]).  It is further thought that the processor 218 awaits user input requesting a transition from bypass mode operation back to VFD mode operation, then the processor 218 awaits a signal indicative of actuation of the membrane actuator 304b, labeled "enable". If such a user request is received, then the processor 218 transitions back from bypass mode operation to VFD mode operation. If not, however, then the processor 218 continues with bypass mode operation and awaits a user request (See also [0076]). Furthermore, it should be noted that the external controller# 304a-304e are used to provide signal to enable/disable the input/auxiliary contactor 206 to the output/bypass contactor (210,202) that are coupled to the motor 209. As shown, Zver clearly reads on the amended claims and cures the deficiency of Mack. Therefore, the rejection of independent 1, 14, 18 and 21 are maintained. Woodward is used to cure the deficiency of ‘coil’ from the teachings of Mack and Zver (as shown above to claims 2-6, 15-16, 20, and 23) but not to teach the alleged amendment as shown. Thus, the rejections of Claims 1, 14, 18 and 21 its respective dependent claims 2-13, 15-17, 19, 20 and 22-25 are maintained. In conclusion, applicant’s arguments filed on 06/16/2022 have been fully considered but they are not persuasive as shown above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846